DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/19/2021.
Claims 1-13 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-13 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites a limitation "an owner of the asset" which introduces ambiguity. It is unclear if the asset refers to the first asset, the second asset or the given asset recited beforehand. For continuing examination purpose, this limitation has been construed by Examiner to be as “an owner of the given asset".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lafferty (US 2011/0193344 A1, prior art of record, hereinafter as “Lafferty”)  in view of Nagao (US 2017/0310483 A1, hereinafter as “Nagao”). 
Regarding claim 1, Lafferty teaches:
A wind power plant data infrastructure (“power plant system 300” in FIG. 3) comprising:
a plurality of assets comprising a first asset and a second asset (wind turbines 310 in FIG. 3 and [0037]), wherein the first asset is configured to generate measurement data ; and,
a communication system (network 370 in FIG. 3 and [0037]) interconnecting the plurality of assets, wherein the first asset is configured to make the measurement data available to the second asset, via the communication system, and the second asset is configured to receive the measurement data from the first asset, via the communication system ([0061]: “the first turbine may be configured to request wind data captured by wind sensors at one or more adjacent turbines via the control network. The first turbine may be configured to adjust operational parameters based upon wind data received from other turbines via the control network”. This teaches the adjacent turbines/(the first asset) are configured to generate measurement data and send it to the first turbine/(the second asset), and the first turbine/(the second asset) receives the measurement data via the communication system).
Lafferty teaches all the limitations of claim except that based on a set of data access policy rules, wherein the set of data access policy rules identifies the first subset of the measurement data to be made available to the second asset and a second subset of the measurement data to be made unavailable to the second asset, and the second asset is configured to receive the first subset of the measurement data from the first asset.
However, it is a common practice to define a data access policy to make only certain type of data transferrable between two parties. For example, Nagao teaches in an analogous art: 
based on a set of data access policy rules, wherein the set of data access policy rules identifies the first subset of the measurement data to be made available to the second party and a second subset of the measurement data to be made unavailable to the second party, and the second party is configured to receive the first subset of the measurement data from the first party ([0044]: “policies 116 may be … based on a type of associated operational data (e.g., with access being restricted to certain operational data 120 deemed proprietary), ... Policies 116 may articulate, without limitation, policies preventing and/or otherwise restricting access to certain operational data 120”. This teaches a data access policy which defines certain type of wind turbine operational measurement data is accessible by another party, and certain type of wind turbine operation data is not accessible by another party. Therefore, under the policy, only subset of operational measurement data generated by a first party, which is allowed to be accessed by the second party, is received/accessed by the second party).
Lafferty teaches to share data, and Nagao teaches a policy to share only a certain type of data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lafferty based on the teaching of Nagao, to make the infrastructure wherein based on a set of data access policy rules, wherein the set of data access policy rules identifies the first subset of the measurement data to be made available to the second asset and a second subset of the measurement data to be made unavailable to the second asset, the second asset is configured to receive the first subset of the measurement data from the first asset. One of ordinary skill in the art would have been motivated to do this modification since it can help “facilitate the secure collection and management of operational data relating to a power generation system that includes one or more wind turbines”, as Nagao teaches in the Abstract.


Lafferty further teaches:
the plurality of assets include a plurality of wind turbines (wind turbines 310 in FIG. 3 and [0037]), wherein each wind turbine of the plurality of wind turbines is configured to generate the measurement data (FIG. 4 and [0041]: “the input device 417 may be coupled with one or more sensors of a wind turbine, for example, the sensors 113, 123, and 133 of FIG. 1 and sensors 221 and 231 illustrated in FIG. 2”), and retrieve the measurement data from other wind turbines of the plurality of wind turbines, via the communication system (FIG. 3 and [0042]: “The network interface device 419 may be any entry/exit device configured to allow network communications between a plurality of network computers 150 via the network 370”; And [0038]: “the network 370 may be a broadcast network. Accordingly, data may be sent from one turbine to every other turbine in the wind park”).

Regarding claim 3, Lafferty-Nagao teach all the limitations of claim 1.
Lafferty further teaches:
the communication system comprises a data bus (FIG. 3 and [0037]: “the control network 370 may be a wired network comprising, for example, Ethernet and/or twisted pair cabling”).

Regarding claim 4, Lafferty-Nagao teach all the limitations of claim 1.
Lafferty further teaches:
wherein at least one of the plurality of assets is a wind turbine being configured to generate measurement data in a form of measured control parameters (FIG. 1 and [0026]: .

Regarding claim 6, Lafferty-Nagao teach all the limitations of claim 1.
Nagao further teaches:
access to the measurement data from the first party by the second party is subject to a set of data access policy rules ([0044]: “policies 116 may be … based on a type of associated operational data (e.g., with access being restricted to certain operational data 120 deemed proprietary), ... Policies 116 may articulate, without limitation, policies preventing and/or otherwise restricting access to certain operational data 120”. This teaches the access to the operational measurement data from the first party by the second party is subject to the policy 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lafferty based on the teaching of Nagao,  to make the infrastructure wherein based on a set of data access policy rules, wherein access to the measurement data from the first asset by the second asset is subject to the set of data access policy rules. One of ordinary skill in the art would have been motivated to do this modification since it can help “facilitate the secure collection and management of operational data relating to a power generation system that includes one or more wind turbines”, as Nagao teaches in the Abstract.

Regarding claim 7, Lafferty-Nagao teach all the limitations of claim 6.


Regarding claim 8, Lafferty-Nagao teach all the limitations of claim 1.
Lafferty further teaches:
at least one of the plurality of assets is configured to transmit control commands to another asset of the plurality of assets, via the communication system ([0050]: “the wind turbines 501-512 may be configured mutually activate or deactivate one or more turbines based on requirements of the grid. … The specific turbines to be deactivated may be determined by communication between the plurality of turbines 501-512”. This teaches at least one turbine sends control commands to another turbine of the plurality of turbines to activate or deactivate it).

Claim 9 recites a method comprising the operations conducted by the wind power plant data infrastructure of claim 1 with patentably the same limitations, therefore claim 9 is also rejected for the reason recited in the rejection of claim 1.

Regarding claim 10, Lafferty-Nagao teach all the limitations of claim 9.
Lafferty further teaches:
the plurality of assets perform mutual exchange of the measurement data, via the communication system (FIG. 3 and [0042]: “The network interface device 419 may be any entry/exit device configured to allow network communications between a plurality of network computers 150 via the network 370”; And [0038]: “the network 370 may be a broadcast network. Accordingly, data may be sent from one turbine to every other turbine in the wind park”).

Claim 11 recites a method comprising the operations conducted by the wind power plant data infrastructure of claim 6 with patentably the same limitations, therefore claim 11 is also rejected for the reason recited in the rejection of claim 6.

Regarding claim 12, Lafferty-Nagao teach all the limitations of claim 9.
Lafferty further teaches:
controlling at least one asset of the plurality of assets using the measurement data received from another asset of the plurality of assets ([0053]: turbines 505 and 508 control their operation based on the measurement data retrieved from turbines 501-504, 506, 507, and 509-512).

Claim 13 recites a method comprising the operations conducted by the wind power plant data infrastructure of claim 8 with patentably the same limitations, therefore claim 13 is also rejected for the reason recited in the rejection of claim 8.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lafferty in view of Nagao, and in further view of Odgaard (US 2013/0038060 A1, prior art of record, hereinafter as “Odgaard”). 

But they do not explicitly teach at least one of the plurality of assets is a met station, a grid station or a power plant controller.
However, it is a common practice to include a met station in a wind power farm. For example, Odgaard teaches in an analogous art: 
at least one of the plurality of assets is a met station, a grid station or a power plant controller (FIG. 1 and [0062]: the MET station 6 is included in the wind power park 7 and communicates with other assets of the power park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lafferty-Nagao based on the teaching of Odgaard, to make the wind power plant data infrastructure wherein at least one of the plurality of assets is a met station, a grid station or a power plant controller. One of ordinary skill in the art would have been motivated to do this modification since a met station can help “obtain information related to the present meteorological conditions in the wind power park”, as Odgaard teaches in [0065]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115